Citation Nr: 1516329	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  07-28 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to service-connected asthma.  

2.  Entitlement to an initial rating in excess of 10 percent prior to May 5, 2008, and 30 percent thereafter for asthma.  

3.  Entitlement to an initial compensable rating prior to January 28, 2010, and 10 percent thereafter for right Achilles tendon rupture residuals.  

4.  Entitlement to an initial compensable rating for allergic rhinitis.  

5.  Entitlement to an initial compensable rating for hypertension.  

6.  Entitlement to an increased rating in excess of 10 percent for right (major) shoulder dislocation, postoperative with residual scar.  

7.  Entitlement to an increased rating in excess of 10 percent for left knee effusion, postoperative.  
8.  Entitlement to a compensable rating for insomnia, previously evaluated as adjustment disorder with insomnia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1996, April 2003 to June 2003, and from September 2004 to October 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.  

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  

In June 2014, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for sleep apnea, including as secondary to service-connected asthma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal regarding entitlement to increased ratings for his service-connected asthma; right Achilles tendon rupture residuals; allergic rhinitis; hypertension; right (major) shoulder dislocation, postoperative with residual scar; left knee effusion, postoperative; and insomnia; therefore, there are no questions of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to an initial rating in excess of 10 percent prior to May 5, 2008, and 30 percent thereafter for asthma; an initial compensable rating prior to January 28, 2010, and 10 percent thereafter for right Achilles tendon rupture residuals; an initial compensable rating for allergic rhinitis; an initial compensable rating for hypertension; an increased rating in excess of 10 percent for right (major) shoulder dislocation, postoperative with residual scar; an increased rating in excess of 10 percent for left knee effusion, postoperative; and a compensable rating for insomnia, previously evaluated as adjustment disorder with insomnia, have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The issues of entitlement to an initial rating in excess of 10 percent prior to May 5, 2008, and 30 percent thereafter for asthma; an initial compensable rating prior to January 28, 2010, and 10 percent thereafter for right Achilles tendon rupture residuals; an initial compensable rating for allergic rhinitis; an initial compensable rating for hypertension; an increased rating in excess of 10 percent for right (major) shoulder dislocation, postoperative with residual scar; an increased rating in excess of 10 percent for left knee effusion, postoperative; and a compensable rating for insomnia, previously evaluated as adjustment disorder with insomnia, were developed for appellate consideration.  In correspondence dated January 2015, and received by the RO in January 2015, the Veteran indicated that he wished to withdraw his appeal as to the stated issues.  The Veteran also reiterated this request at the January 2015 Board hearing.  See the January 2015 Board hearing transcript, p. 2.  Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the stated issues and they are dismissed.  



ORDER

The appeal as to entitlement to an initial rating in excess of 10 percent prior to May 5, 2008, and 30 percent thereafter for asthma is dismissed.  

The appeal as to entitlement to an initial compensable rating prior to January 28, 2010, and 10 percent thereafter for right Achilles tendon rupture residuals is dismissed.  

The appeal as to entitlement to an initial compensable rating for allergic rhinitis is dismissed.  

The appeal as to entitlement to an initial compensable rating for hypertension is dismissed.  

The appeal as to entitlement to an increased rating in excess of 10 percent for right (major) shoulder dislocation, postoperative with residual scar, is dismissed.  

The appeal as to entitlement to an increased rating in excess of 10 percent for left knee effusion, postoperative, is dismissed.  

The appeal as to entitlement to a compensable rating for insomnia, previously evaluated as adjustment disorder with insomnia, is dismissed.  


REMAND

Remand is required to obtain a VA medical addendum opinion to resolve the question of whether the Veteran's sleep apnea is caused by his military service, or in the alternative, caused or aggravated by his service-connected asthma.  In December 2013, the Veteran was afforded a VA examination for his claimed sleep apnea.  The examiner concluded that the Veteran's sleep apnea is less likely than not related to the Veteran's service-connected asthma because there are no sleep apnea related complaints in the Veteran's service treatment records, and asthma is not a known risk factor for sleep apnea.  The opinion provided by the examiner is inadequate because the Veteran failed to provide an opinion as to whether the Veteran's sleep apnea is caused by his military service and whether the sleep apnea is aggravated beyond the normal progression (chronically worsened) by his service-connected asthma.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA physician who conducted the December 2013 examination to render an addendum opinion.  If the December 2013 examiner is available she may conduct a records review and respond to the questions below.  If the December 2013 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA sleep apnea examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The following considerations will govern the examination: 

a.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b.  The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination.  Any special diagnostic studies deemed necessary must be performed.  

c.  With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* The Veteran claims that his sleep apnea is caused by his military service, or in the alternative, caused by his service-connected asthma.  

* Service treatment records reflect complaints of sleep problems.  In a November 1995 report of medical history, the Veteran reported having or previously having frequent trouble sleeping.  He again reported frequent trouble sleeping on his July 2003 and March 2006 reports of medical history.  The July 2003 physician noted a three year history of only sleeping approximately three to four hours a night with no daytime sleepiness.  

* Private sleep study results from November 2010 indicated that the Veteran has severe obstructive sleep apnea.  He was placed on a continuous airway pressure (CPAP) machine.  

* In April 2012 statement, a private physician indicated that the Veteran was diagnosed with sleep apnea in 2010, and uses a CPAP machine nightly.  The physician stated that the Veteran's sleep apnea is a chronic condition that did not develop overnight, but rather related to his military service.  

* In a September 2013 statement, a private physician concluded that the Veteran's sleep apnea is caused by his military service after a review of the Veteran's service treatment records and post service treatment records.  

* In December 2013, the Veteran was afforded a VA examination to determine the etiology of his sleep apnea.  After physical examination testing and review of the claims file, the VA examiner diagnosed the Veteran with obstructive sleep apnea and concluded that it is less likely than not that his sleep apnea is caused by or a result of his service-connected sleep apnea.  The examiner explained that the Veteran's service treatment records do not reference sleep apnea related complaints and asthma is not a known risk factor for sleep apnea.  

(i) All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified sleep disorder. In regard to EACH identified disorder, namely sleep apnea, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's sleep apnea was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected asthma.  

d.  All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. 

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


